Mr. Justice Waterman delivered the opinion of the Court. The principal contention of appellant is, that a witness was improperly permitted to testify to the contents of a written contract of employment. Appellant’s objection tp such testimony was general only. The objection should have been specific; the matter of the testimony was competent. Norton v. Dow, 5 Gil. 459; Swift v. Whitney, 20 Ill. 144; Wright v. Smith, 82 Ill. 527; Cox v. Gerkin, 38 Ill. App. 340; Conway v. Case, 22 Ill. 127. The judgment of the Circuit Court is affirmed.